PER CURIAM.
Appellant Jonathan Lacue timely appeals a trial court order which summarily denied his motion for post conviction relief and amended motion for post conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s summary denial of the original motion for post conviction relief, but reverse its denial of the amended motion for post conviction relief as untimely filed. From the record, it is evident that this *965amended motion for post conviction relief contained a certificate of service dated August 29, 2003, which would have made the amended motion timely filed under Thompson v. State, 761 So.2d 324 (Fla.2000). See also Bulley v. State, 857 So.2d 237 (Fla. 2d DCA 2003). Since the trial court has not had the opportunity to address the multiple claims in this amended motion for post conviction relief, and the State has failed to address them on their merits even though this Court ordered it to do so, we reverse and remand to the trial court for it to consider the amended motion for post conviction relief.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
FARMER, C.J., HAZOURI and MAY, JJ., concur.